UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1774



DUANE E. HUDSPATH,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 04-5865-L)


Submitted:   March 31, 2006                 Decided:   April 25, 2006


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane E. Hudspath, Appellant Pro Se. Ellen Page DelSole, Eileen J.
O’Connor, Assistant Attorney General, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Donald L. Korb, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Duane E. Hudspath appeals from the tax court’s order

granting summary judgment in favor of the Commissioner in the

underlying collection proceeding regarding Hudspath’s 1996 and 1997

federal income tax liabilities.   Our review of the record and the

tax court’s opinion discloses no reversible error. Accordingly, we

affirm for the reasons stated by the tax court.    See Hudspath v.

Comm’r, No. 04-5865-L (U.S. Tax Ct. Apr. 12, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -